Name: 2004/473/EC:COMMISSION DECISION of 29 April 2004 amending Appendix B to Annex IX to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Lithuania in the list of establishments in transition (notified under document number C(2004) 1727) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  technology and technical regulations;  fisheries;  European construction;  health;  Europe
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/68 COMMISSION DECISION of 29 April 2004 amending Appendix B to Annex IX to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Lithuania in the list of establishments in transition (notified under document number C(2004) 1727) (Text with EEA relevance) (2004/473/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2), and in particular Annex IX, Chapter 5, Section B, Subsection I, paragraph (d) thereto, Whereas: (1) Annex IX, Chapter 5, Section B, Subsection I, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (3), in Annex I to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), in Annexes A and B to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (5), in Annex I to Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (6), in Annex B to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (7) and in the Annex to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (8) are not to apply to establishments in Lithuania listed in Appendix B to Annex IX to the Act of Accession until 31 December 2006, subject to certain conditions. (2) In Lithuania, thirty-five more high capacity meat establishments, five more milk processing establishments and four more fish processing establishments have difficulties in complying with the structural requirements laid down in Annex I to Directive 64/433/EEC, in Annex I to Directive 71/118/EEC, in Annexes A and B to Directive 77/99/EEC, in Annex I to Directive 94/65/EC, in Annex B to Directive 92/46/EEC and in the Annex to Directive 91/493/EEC, by 1 May 2004. (3) Accordingly those forty-four establishments need time to finalize their upgrading process in order to be in full compliance with the relevant structural requirements laid down in Directives 64/433/EEC, 71/118/EEC, 77/99/EEC, 94/65/EC, 92/46/EEC and 91/493/EEC. (4) The forty-four establishments, which are currently in an advanced state of upgrading, have given reliable guarantees that they have the necessary funds to correct their remaining shortcomings within a short time and have received a favourable opinion from the State Food and Veterinary Service of the Republic of Lithuania, as regards the finalisation of their upgrading process. (5) For Lithuania, the detailed information regarding the shortcomings for each establishment is available. (6) In order to facilitate the transition from the existing regime in Lithuania to that resulting from the application of the Community veterinary legislation, it is justified therefore upon the request of Lithuania, to grant the forty-four establishments a transitional period. (7) Due to the advanced stage of upgrading of the forty-four establishments, the transitional period should be limited to a maximum of 12 months. (8) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The establishments listed in the Annex to this Decision are added to the Appendix B referred to in Chapter 5, Section B, Subsection I of Annex IX to the 2003 Act of Accession. 2. For the establishments listed in the Annex to this Decision, the rules foreseen in Annex IX, Chapter 5, Section B, Subsection I, point (b) to the Act of Accession are applicable. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17 (2) OJ L 236, 23.9.2003, p. 33 (3) OJ 121, 29.7.1964, p. 2012. Directive as last amended by the 2003 Act of Accession. (4) OJ L 55, 8.3.1971, p.23. Directive as amended by Regulation (EC) No 807/2003 (5) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36.) (6) OJ L 368, 31.12.1994, p. 10. Directive as amended by Regulation (EC) No 806/2003 (7) OJ L 268, 14.9.1992, p. 1. Directive as amended by Regulation (EC) No 807/2003 (8) OJ L 268, 24.9.1991, p. 1. Directive as amended by Regulation (EC) No 806/2003 ANNEX Meat, milk and fish establishments in transition Part 1 Veterinary approval number Name and address of establishment Sector Meat Date of compliance Activity of the establishments Fresh meat, Slaughter, Cutting Meat products Minced meat, Meat preparation Cold store 1. 88 01 AB "GrabupÃ liai", GrabupiÃ ³ km., Ã ilutÃ s r., KlaipÃ dos aps. x x x 30.04.2005 2. 77 23 UAB "JatkanÃ iÃ ³ mÃ sinÃ ", JatkanÃ iÃ ³ km., TauragÃ s r, TauragÃ s aps x x x 30.04.2005 3. 77 02 UAB "StragutÃ s mÃ sa", StragutÃ s km., TauragÃ s r, TauragÃ s aps x x x 30.04.2005 4. 41 20 UAB Rukesa ir Ko , Ã venÃ ioniÃ ³ g. 114, NemenÃ inÃ , Vilniaus r. x x x 30.04.2005 5. 01 29 UAB NaujasodÃ ¾io mÃ sa , LinkmenÃ ³ g. 15, Vilniaus m. x x x 30.04.2005 6. 16 UAB "Alytaus mÃ sinÃ ", PramonÃ s g. 16, Alytaus m., Alytaus aps. x 01.05.2005 7. 84 02 UAB Samsonas", StriÃ «pÃ ³ km.Ã akiÃ ³ sen., Ã akiÃ ³ raj, MarijampolÃ s x 01.05.2005 8. 57 03 ZUB "AntaÃ ¡avoscentras", AstravÃ ³ km., KupiÃ ¡kio raj, PanevÃ Ã ¾io apsk x 01.05.2005 9. 87 11 ZÃ ªB "KontautÃ liai", KantautaliÃ ³ k., Ã ilalÃ s r, TauragÃ s aps x 01.05.2005 10. 01 33 UAB §Stagena", PramonÃ s g. 97, Vilniaus m. x 01.05.2005 11. 88 19 UAB "AisytÃ ", VilkyÃ iÃ ³ km, Ã ilutÃ s r, KlaipÃ dos aps x x x 01.05.2005 12. 91 01 UAB "KuÃ ¾iÃ ³ agroÃ ¯monÃ ", KuÃ ¾iÃ ³ km., Ã iauliÃ ³ r., Ã iauliÃ ³ a. x x x 01.05.2005 13. 54 13 UAB "MolavÃ na", BerÃ ¾Ã nÃ ³ km., KelmÃ s r., Ã iauliÃ ³ a. x x x 01.05.2005 14. 65 23 Ã ½Ã ªK " GetautÃ ³ Ã «kininkas", GetautÃ ³ km., Pakruojo r., Ã iauliÃ ³ a. x x x 01.05.2005 15. 32 02 UAB "Norpa", Ã apnagiÃ ³ km., AkmenÃ s r., Ã iauliÃ ³ a. x x x 01.05.2005 16. 71 16 UAB"Ropokalnis", Ã ½vejÃ ³ g.2, Ã eduva, RadviliÃ ¡kio r., Ã iauliÃ ³ a. x x x 01.05.2005 17. 68 03 UAB Burgis , BabrungÃ nÃ ³ k. Babrungo sen., PlungÃ s r., TelÃ ¡iÃ ³ aps. x x x 01.05.2005 18. 41 05 UAB "Cesta", Ã ½emoji RieÃ ¡Ã , Vilniaus r, Vilniaus aps x x x 01.05.2005 19. 85 18 UAB "Olkusjana", JaÃ ¡iÃ «nÃ ³ k., Ã alÃ ininkÃ ³ r., Vilniaus x x x 01.05.2005 20. 81 07 UAB "Geras skonis", AlioniÃ ³ km., UkmergÃ s, Vilniaus x x x 01.05.2005 21. 49 03 UAB "GelombickienÃ  ir partneriai", SlÃ nio g. 2, RumÃ ¡iÃ ¡kÃ s, KaiÃ ¡iadoriÃ ³, Kauno x 01.05.2005 22. 49 01 AB "KaiÃ ¡iadoriÃ ³ paukÃ ¡tynas", PaukÃ ¡tininkÃ ³ g. 15, KaiÃ ¡iadoriÃ ³, Kauno x 01.05.2005 23. 51 08 I MedÃ ¾iuvienÃ s f. Ã eÃ eta", Ã eÃ etÃ ³ km. K. RÃ «dos sen., K. RÃ «dos sav., MarijampolÃ s x x 01.05.2005 24. 39 24 UAB Damsa", BasanaviÃ iaus g. 57 Kybartai, VilkaviÃ ¡kio raj., MarijampolÃ s x x 01.05.2005 25. 51 10 UAB SasnelÃ ", BitikÃ ³ km. Sasnavos sen., MarijampolÃ s sav., MarijampolÃ s x x 01.05.2005 26. 51 02 UAB Lavirda", PataÃ ¡inÃ s km. MarijampolÃ s sen., MarijampolÃ s sav., MarijampolÃ s x x 01.05.2005 27. 91 08 Ã lepkÃ ³ Ã ½Ã ªB, GergÃ ¾dos km., Ã iauliÃ ³ r., Ã iauliÃ ³ a. x x x 01.05.2005 28. 47 26 Ã ½Ã ªB"Delikatesas", Kudirkos g.2, JoniÃ ¡kio r., Ã iauliÃ ³ a. x x x 01.05.2005 29. 17 UAB "Utenos mÃ sa", PramonÃ s 4, Utenos m., Utenos aps. x x x 01.05.2005 30. 34 04 UAB "AgrogrupÃ ", KatlienÃ ³ k., SkiemoniÃ ³ sen., AnykÃ ¡Ã iÃ ³ r. Utenos aps. x x x 01.05.2005 31. 01 24 UAB "VP MARKET", SavanoriÃ ³ pr. 247, Vilniaus m. x x 01.05.2005 32. 21 03 UAB §Ketonas", Ã ilutÃ s pl. 9, KlaipÃ dos m., KlaipÃ dos m. x 01.05.2005 33. 01 02 UAB "Olvic", SavanoriÃ ³ pr.178, Vilniaus m. x 01.05.2005 34. 01 34 UAB §Ã aldytuvÃ ³ Ã «kis", KirtimÃ ³ g. 61, Vilniaus m. x 01.05.2005 35. 67 14 Ã ½Ã ªK MikoliÃ ¡kio paukÃ ¡tynas , MykoliÃ ¡kio k., Pasvalio r., PanevÃ Ã ¾io aps. x (1) 01.05.2005 Part 2 Veterinary approval number Name and address of establishment Sector: Milk Date of compliance Activity of the establishments Milk and milk based products 1. 54 01 P AB"KelmÃ s pieninÃ ", RaseiniÃ ³ g.2, KelmÃ s m., Ã iauliÃ ³ a. x 30.04.2005 2. 47 01 P Ã ½Ã ªB"BariÃ «nai", BariÃ «nÃ ³ km., JoniÃ ¡kio r., Ã iauliÃ ³ a. x 01.05.2005 3. 45 01 P AB "Ignalinos pieninÃ ", Taikos 20, Ignalinos m., Utenos aps. x 01.05.2005 4. 38 01 P AB "VarÃ nos pieninÃ ", BasanaviÃ iaus 54, VarÃ nos raj., Alyatus aps. x 01.05.2005 5. 94 01 P UAB"Belvedeno sÃ «rinÃ ", Belvederio km., Jurbarko, TauragÃ s x 01.05.2005 Part 3 Veterinary approval number Name and address of establishment Sector: Fish Date of compliance Activity of the establishments Fish and fish products 1. 55 27 UAB "Myxum", KlemiÃ ¡kÃ s II k., Sendvario sen., KlaipÃ dos r., KlaipÃ dos aps. x 30.04.2005 2. 66 25 UAB "Lipresa", NaujamiesÃ io s., BerniÃ «nÃ ³ km., PanevÃ Ã ¾io r., PanevÃ Ã ¾io x 30.04.2005 3 55 31 L.Ã emetulskio IÃ ®, Girkaliai, KretingalÃ , KlaipÃ dos r. x 01.05.2005 4 82 06 UAB Dakrija , PakalniÃ ³ k., LeliÃ «nÃ ³ sen., Utenos r. x 01.05.2005 (1) Fresh poultry meat